PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel. And it appearing that the case was tried to a jury which found, in answer to written interrogatories, submitted by the District Court for special verdicts, that the deceased veteran on June 12, 1918, was of unsound mind and could not commit a fraud; that he was of unsound mind on July 30, 1930, and could not know nor assert his rights, and that he was totally and permanently disabled on October 1, 1918; and that substantial evidence supports both the special verdicts and the general verdict: It is ordered that the judgment be, and it hereby is, affirmed.